1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SHANNON WILLIAMS,                              )   Case No.: 1:16-cv-00764-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER REGARDING PLAINTIFF’S MOTION
13          v.                                          TO ALTER OR AMEND THE JUDGMENT, AND
                                                    )   CORRECTING NUNC PRO TUNC THE ORDER
14                                                  )   ADOPTING     THE    FINDINGS     AND
     ANTHONY VERNA, et al.,
                                                    )   RECOMMENDATIONS
15                  Defendants.                     )
                                                    )   [ECF No. 45]
16                                                  )

17          Plaintiff filed the instant civil rights action pursuant to Bivens v. Six Unknown Federal

18   Narcotics Agents, 403 U.S. 388 (1971), on June 2, 2016.

19          Currently before the Court is Plaintiff’s Federal Rules of Civil Procedure 59(e) motion to alter

20   or amend the judgment, filed February 26, 2019.

21          On January 18, 2019, the Court granted Defendants’ motion for summary judgment and

22   judgment was entered. (ECF Nos. 43, 44.) The Court found that Plaintiff’s Bivens claim was barred

23   by the Supreme Court’s decision in Ziglar v. Abassi, 137 S.Ct. 1843 (2017).

24          In the Court’s January 18, 2019, order adopting the Magistrate Judge’s Findings and

25   Recommendations it was noted that Plaintiff did not file timely objections. In his current motion,

26   Plaintiff correctly points out that he filed timely objections on December 3, 2018, which were
27   inadvertently not noted in the Court’s January 28, 2019, order.

28

                                                        1
1           A rule 59(e) motion to alter or amend the judgment is an “extraordinary remedy which should

2    be used sparingly.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). “In general,

3    there are four basic grounds upon which a Rule 59(e) motion may be granted: (1) if such motion is

4    necessary to correct manifest errors of law or fact upon which the judgment rests; (2) if such motion is

5    necessary to present newly discovered or previously unavailable evidence; (3) if such motion is

6    necessary to prevent manifest injustice; or (4) if the amendment is justified by an intervening change

7    in controlling law.” Id.

8           The Court has reviewed Plaintiff’s objections filed on December 3, 2018 and finds that there is

9    no basis to modify the Court’s January 18, 2019, order adopting the Findings and Recommendations

10   in full and granting Defendants’ motion for summary judgment. However, the Court will correct the

11   order adopting the Findings and Recommendations to reflect that Plaintiff filed timely objections, and

12   Plaintiff’s motion to further amend and/or alter the judgment is denied.

13          Based on the foregoing, it is HEREBY ORDERED that:

14   1.     The January 18, 2019, order adopting the Findings and Recommendations is corrected nunc

15          pro tunc to reflect that Plaintiff timely filed objections on December 3, 2018; and

16   2.     Plaintiff’s motion to further amend and/or alter the judgment is denied.

17
18   IT IS SO ORDERED.

19   Dated: March 25, 2019
                                                 SENIOR DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                        2
